Exhibit 10.69

 

WAIVER AND AGREEMENT

 

THIS WAIVER AND AGREEMENT (this “Waiver and Agreement”), dated May 7, 2004, is
by and among LASALLE BUSINESS CREDIT, LLC, a Delaware limited liability company
(“LaSalle”), the financial institutions which from time to time become a party
to the Loan Agreement, hereinafter defined (collectively, the “Lenders” and
individually, a “Lender”), LaSalle as agent for Lenders (in such capacity,
“Agent”), and IMPCO TECHNOLOGIES, INC., a Delaware corporation (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and LaSalle as Lender and Agent, are parties to a Loan and
Security Agreement, dated as of July 18, 2003, as amended by an Amendment and
Waiver between Borrower and LaSalle as Lender and Agent, dated March 12, 2004
(as further amended, modified and/ or supplemented, the “Loan Agreement”) (all
capitalized terms which are used but not defined herein, shall have the meanings
respectively ascribed to such terms in the Loan Agreement), pursuant to which
Lenders have agreed, upon satisfaction of certain conditions, to make Revolving
Advances and other financial accommodations to Borrower in the aggregate
principal amount not to exceed $12,000,000;

 

WHEREAS, Borrower has advised Lenders and Agent that as of March 31, 2004, it
will not be in compliance with the following financial covenants: (a) Section
14(p)(ii), due to its failure to maintain a Minimum Consolidated EBITDA of
$5,250,000 as of March 31, 2004; (b) Section 14(p)(iii), due to its failure to
maintain a Fixed Charge Coverage Ratio of not less than 0.50:1.00 as of
March 31, 2004; and (c) Section 14(p)(iv), due to its failure to maintain a
Consolidated Leverage Ratio not to exceed 6.95:1:00 as of March 31, 2004 (the
foregoing are collectively referred to as the “Financial Covenant
Non-Compliance”); and

 

WHEREAS, Borrower has requested that the Lenders and Agent agree, and the
Lenders and Agent are willing, to waive the Financial Covenant Non-Compliance,
all on the terms and subject to the conditions hereinafter set forth;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.    Waiver.

 

(a)    Effective as of the Effective Date (as hereinafter defined), Lenders and
Agent hereby waive the Financial Covenant Non-Compliance.

 

(b)    The waiver granted herein is given solely for the specific purpose and
solely in respect of compliance by Borrower with the Financial Covenants set
forth in Sections 14(p)(ii), (iii) and (iv) of the Loan Agreement, with respect
to its fiscal quarter ended March 31, 2004. Nothing contained in this Waiver and
Agreement shall constitute a waiver by Lenders or Agent of any other term or
provision of the Loan Agreement or the Other Documents, whether or not Lenders
or Agent have any knowledge thereof, nor shall anything contained herein be
deemed a waiver by Lenders or Agent of any non-compliance



--------------------------------------------------------------------------------

with the terms or provisions of the Loan Agreement or the Other Agreements which
may occur after the Effective Date.

 

2.    Representations and Warranties. Borrower hereby represents and warrants to
Lenders and Agent, that:

 

(a)    Each of the representations and warranties set forth in Section 13 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, which, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
Borrower or to the Collateral.

 

(b)    As of the date hereof, after giving effect to the terms of this Waiver
and Agreement, there exists no Default or Event of Default.

 

(c)    Borrower has the power to execute, deliver and perform this Waiver and
Agreement. Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Waiver and Agreement. No consent or approval of
any entity or Person (including, without limitation, any shareholder of
Borrower), no consent or approval of any landlord or mortgagee, no waiver of any
Lien or right of distraint or other similar right and no consent, license,
approval, authorization or declaration of any governmental authority, bureau or
agency, is required in connection with the execution, delivery or performance by
Borrower, or the validity or enforcement, of this Waiver and Agreement.

 

(d)    The execution and delivery by Borrower of this Waiver and Agreement and
performance by it hereunder, will not violate any provision of law and will not
conflict with or result in a breach of any order, writ, injunction, ordinance,
resolution, decree, or other similar document or instrument of any court or
governmental authority, bureau or agency, domestic or foreign, or the
certificate of incorporation or by-laws of Borrower, or create (with or without
the giving of notice or lapse of time, or both) a default under or breach of any
agreement, bond, note or indenture to which Borrower is a party, or by which it
is bound or any of its properties or assets is affected (including, without
limitation, the Subordinated Debt Documents), or result in the imposition of any
Lien (other than the Liens in favor of Lenders and Agent) of any nature
whatsoever upon any of the properties or assets owned by or used in connection
with the business of Borrower.

 

(e)    This Waiver and Agreement has been duly executed and delivered by
Borrower and constitute the valid and legally binding obligation of Borrower,
enforceable in accordance with its terms.

 

3.    Conditions to Effectiveness of Waiver and Agreement. The effectiveness of
the waiver contained in this Waiver and Agreement shall be subject to the
fulfillment of the following conditions precedent (the “Effective Date”):

 

(a)    Borrower shall have executed and delivered to Agent this Waiver and
Agreement.

 

(b)    Borrower shall have paid to the Agent a $10,000 waiver fee.

 

2



--------------------------------------------------------------------------------

4.    Release of Borrower’s Claims.

 

(a) Borrower and its legal representatives, successors and assigns, agree to and
hereby do RELEASE, ACQUIT and FOREVER DISCHARGE, Lenders and Agent (including,
without limitation, all affiliated entities, divisions, subsidiaries, direct and
indirect parent corporations and holding companies) and their respective
officers, directors, shareholders, employees, trustees, substitute trustees,
agents and attorneys, past and present (the “Indemnified Lender Parties”), from
all of Borrower’s Claims, as defined in Section 4(b) below.

 

(b) As used in Section 4(a) above, the term “Borrower’s Claims” means any and
all possible claims, disputes, obligations, demands, actions, causes of action,
costs, expenses and liabilities whatsoever, known or unknown, at law or in
equity, to the extent originating on or before the date hereof, which Borrower
may now or hereafter have against Lenders or Agent or any of the other
Indemnified Lender Parties, if any, and irrespective of whether any such
Borrower’s Claims arise out of contract, tort, violation of laws, or
regulations, or otherwise, which arise out of, are connected with, related to,
or concern in any way any of this Waiver and Agreement, the Loan Agreement or
the Other Agreements (or the transactions contemplated thereby) or the
Collateral, or which arise out of, are connected with, related to, or concern in
any way, any action, inaction, performance, non-performance, representation,
transaction, or occurrence involving or in any way related to this Waiver and
Agreement, the Loan Agreement or the Other Agreements (or the transactions
contemplated thereby) or the Collateral.

 

5.    Miscellaneous.

 

(a)    Nothing contained herein shall impose an obligation on Lenders or Agent
to waive compliance with any other provision of the Loan Agreement or any of the
Other Agreements.

 

(b)    The waiver herein granted in Section 1 above shall be effective only with
respect to the Financial Covenant Non-Compliance and for no other purpose
whatsoever. The waiver contained herein shall not be deemed to be a waiver of
any future or other deviation of any provision of the Loan Agreement. Except as
set forth herein, none of Lenders nor Agent waive any breach of, or Default or
Event of Default under, the Loan Agreement, nor any right or remedy, Lenders or
Agent may have under the Loan Agreements, the Other Agreements or applicable
law, all of which rights and remedies are expressly reserved.

 

(c)    Except as specifically modified herein, the Loan Agreement and the Other
Agreements shall remain in full force and effect in accordance with their
respective terms. This Waiver and Agreement is and shall be deemed an “Other
Agreement.”

 

(d)    This Waiver and Agreement embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

 

(e)    Without in any way limiting Section 14(r) of the Loan Agreement, Borrower
shall pay all of Lenders’ and Agent’s fees, costs and expenses incurred in
connection with this Waiver and Agreement and the transactions contemplated
hereby, including, without limitation, Lenders’ and Agent’s legal fees and
expenses incurred in

 

3



--------------------------------------------------------------------------------

connection with the preparation and, if required, the enforcement, of this
Waiver and Agreement.

 

(f)    This Waiver and Agreement may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver and
Agreement as of the date first above set forth.

 

LASALLE BUSINESS CREDIT, LLC,
as a Lender and as Agent  

By:

 

/s/    THOMAS P BETOURNAY        

--------------------------------------------------------------------------------

   

Name: Thomas P Betournay

Title: Vice President

 

IMPCO TECHNOLOGIES, INC.,
as Borrower

By:

 

/s/    NICKOLAI A. GERDE        

--------------------------------------------------------------------------------

   

Name: Nickolai A. Gerde

Title: Vice President Finance & CFO

 

 

4